Citation Nr: 0307811	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  99-04 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of subtotal gastrectomy, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected residuals of a right ankle fracture, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

Procedural history

The veteran served on active duty from June 1956 to August 
1959. 

The veteran was granted service connection for residuals of a 
subtotal gastrectomy (denominated by the RO as duodenal and 
gastric ulcer), and for residuals of a right ankle fracture 
(denominated by the RO as healed fracture, right ankle) in an 
August 1962 rating decision.  He was awarded a 10 percent 
disability rating for the residuals of a subtotal gastrectomy 
and a noncompensable disability rating for the residuals of a 
right ankle fracture.  

In a July 1995 rating decision, based on the results of a May 
1995 VA examination, the veteran's disability rating for his 
residuals of a subtotal gastrectomy was increased to 20 
percent.  In a February 1997 rating decision, based in part 
on a January 1997 VA examination, the veteran's disability 
rating for his residuals of a right ankle fracture was 
increased to 10 percent.  

In July 1998, the RO received the veteran's claim for 
increases in the disability ratings assigned his service-
connected disabilities.  In a December 1998 rating decision, 
the RO confirmed and continued the assigned ratings for both 
disabilities listed above.  The veteran disagreed with the 
July 1998 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in March 1999.  

In an April 2002 rating decision, the disability rating 
assigned for the veteran's residuals of a right ankle 
fracture was increased to 20 percent.  Although 20 percent 
constitutes the maximum rating under the diagnostic code used 
to evaluate the veteran's residuals of a right ankle 
fracture, it does not necessarily constitute the maximum 
benefit potentially allowable for his disability.  Therefore, 
the veteran continued to express his disagreement with that 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].

In August 2002, the Board undertook additional development on 
both issues now on appeal, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) [codified at 38 
C.F.R. § 19.9(a)(2)].  As will be discussed, no additional 
evidence was obtained.

Other issues

The Board observes that in addition to initiating development 
on the issues listed above, its August 2002 decision included 
a grant of an increased rating for the veteran's service-
connected nasal deformity, on appeal at that time.  The 
Board's decision is final.  See 38 C.F.R. § 20.1100 (2002).  
Accordingly, that issue will be addressed no further in this 
decision.

The Board additionally observes that in an October 1988 
rating decision, the RO denied service connection for a 
psychiatric disorder and for a seizure disorder.  The veteran 
disagreed with the October 1988 rating decision, but he did 
not perfect an appeal as to either issue.  An appeal consists 
of a timely filed notice of disagreement in writing and, 
after a statement of the case (SOC) has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. 
§ 20.200 (2002).  Accordingly, the Board is without 
jurisdiction to adjudicate those issues, and they will be 
discussed no further herein.  


FINDINGS OF FACT

1.  The veteran's residuals of a subtotal gastrectomy are 
manifested by excessive gas build-up after eating and by 
chronic reflux.

2.  The veteran's residuals of a right ankle fracture are 
manifested by complaints of pain and stiffness; objective 
findings include marked limitation of ankle motion with 
discomfort on motion, and x-ray findings of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for 
residuals of a subtotal gastrectomy have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7348 (2002).

2.  The criteria for a higher disability rating for residuals 
of a right ankle fracture have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected residuals of a subtotal 
gastrectomy and service-connected residuals of a right ankle 
fracture, each of which is currently evaluated as 20 percent 
disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by means of 
the December 1998 rating decision, by the February 1999 SOC, 
and by the April 2002 supplemental statement of the case 
(SSOC) of the pertinent law and regulations and the need to 
submit additional evidence on his increased rating claims.  

Significantly, the veteran was also notified by the RO in the 
April 2002 SSOC that, in accordance with the VCAA, the RO 
would obtain any evidence not yet considered that could 
support his claim.  He was instructed that if he identified 
any such evidence, the RO would assist him in obtaining it.   

Moreover, a letter was sent to the veteran in November 2002, 
with a copy to his representative, which identified specific 
evidence still needed to substantiate the veteran's claim.  
This letter provided a release form for the veteran to 
complete and instructed him that the Board would obtain the 
evidence on his behalf if he provided the necessary 
information. The veteran contacted the Board in April 2003 
and provided additional information.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO obtained the veteran's service medical 
records and VA treatment records.  In his July 1998 claim for 
increased ratings, the veteran identified VA treatment 
records from the VA Medical Center in Columbia, Missouri.  
The RO attempted to obtain additional records, but was 
informed by the Columbia VA Medical Center that they had no 
recent treatment records for the disabilities claimed.  On 
the March 1999 substantive appeal, the veteran identified 
treatment records from St. Mary's Hospital (now Lutheran 
Hospital) in Kansas City, Missouri.  The veteran also 
identified recent VA treatment records.  In March 1999 the RO 
obtained the veteran's VA treatment records from the 
Columbia, Missouri VA Medical Center.  The veteran was 
afforded VA examinations in March 2000.  In response to the 
Board's July 2002 development request, an attempt was made to 
obtain the veteran's records from St. Mary's Hospital.  In 
April 2003, the Board received a response that no records 
were available for the veteran.  

In response to the Board's request for additional 
information, in April 2003 the veteran identified St. Mary's 
Hospital/Trinity Lutheran Hospital (according to the veteran, 
Trinity acquired St. Mary's) as having medical records 
pertinent to his claim.  The veteran did not indicate that he 
himself has such records.  In response to the Board's inquiry 
dated March 11, 2002, the records repository for Trinity 
Lutheran Hospital indicated that it had not records 
pertaining to the veteran. 

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his March 1999 VA Form 9 
that he did not want a BVA hearing, and he never requested a 
hearing before the RO.  The veteran's representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.  

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.

Rating musculoskeletal disabilities 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Entitlement to an increased disability rating for 
service-connected residuals of a subtotal gastrectomy, 
currently evaluated as 20 percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected residuals of a subtotal gastrectomy.  His 
disability is currently assigned a 20 percent rating under 38 
C.F.R. § 4.114, Diagnostic Code 7308 (2002) [postgastrectomy 
syndromes].  He essentially contends that the symptoms 
associated with this disability are more severe than is 
contemplated by the currently assigned 20 percent rating.

Analysis

Karnas considerations

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with digestive system disorders.  

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, revised statutory or regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2002); VAOPGCPREC. 3-2000 (April 10, 
2000); see also Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
vacated on other grounds, 251 F.3d 166 (Fed. Cir. 1999).  

The provisions of 38 C.F.R. § 4.112, concerning weight loss, 
are applicable to this issue and have been changed.  However, 
as will be discussed in more detail below, in this case no 
weight loss has been demonstrated during the appeal period.  
Indeed, the veteran's weight has been described as stable.  
No other provisions or diagnostic codes applicable to this 
case have been changed.  Accordingly, although the Board has 
considered Karnas, it is inapplicable given the circumstances 
of this case.   

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to residuals of a 
subtotal gastrectomy, the veteran has been diagnosed with 
alcohol and tobacco abuse.  These conditions are not service-
connected.  Indeed, the law precludes compensation for 
primary alcohol abuse disabilities, and secondary 
disabilities that result from primary alcohol abuse.  Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

However, the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

It appears from the evidence that the veteran has been 
abusing alcohol, as shown by VA outpatient treatment and 
hospitalization reports.  However, it cannot fairly be 
determined, based on the medical evidence, to what extent the 
veteran's alcohol and tobacco use contribute to his current 
gastrointestinal symptoms.  Therefore, in addressing the 
proper evaluation of the veteran's residuals of a subtotal 
gastrectomy, the Board will consider all of the veteran's 
gastrointestinal symptoms as if they are a part of the 
veteran's service-connected disability.  

Assignment of diagnostic code 

The RO has rated the veteran's service-connected 
gastrointestinal disability under Diagnostic Codes 7305-7308 
[duodenal ulcer-postgastrectomy syndromes].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran was diagnosed with a gastric ulcer and a duodenal 
ulcer in 1962, and he underwent a vagotomy and antrectomy in 
1984.  In the most recent VA examination-- March 2000--the 
veteran's principal complaints were gas build-up and reflux 
or regurgitation of a foamy substance after eating meals.  

The veteran's representative suggested in June 2002 that the 
veteran should be evaluated under Diagnostic Code 7348 
[vagotomy with pyloroplasty or gastroenterostomy].  The 
representative suggested that the complaints of gas build-up 
warranted a 40 percent rating under 7348.  Under that 
diagnostic code, a 40 percent rating is assigned when there 
are demonstrably confirmative postoperative complications of 
stricture or continuing gastric retention.  
A 30 percent rating is available for a confirmed diagnosis of 
alkaline gastritis, or of confirmed persisting diarrhea.

The Board has considered the veteran's arguments and the 
evidence of record, and has determined that Diagnostic Code 
7348 is the most appropriate diagnostic code under which to 
evaluate the veteran's residuals of a subtotal gastrectomy.  
Although there is a history of duodenal ulcer, the evidence 
does not show that he has an ulcer currently.  The veteran 
underwent a vagotomy and antrectomy in 1984.    Currently, he 
has symptoms of gas-buildup and chronic reflux which appear 
to result from the 1984 procedure.  Because Diagnostic Code 
7348 rates by reference to post operative residual symptoms, 
it appears particularly appropriate to the veteran's current 
disability.  

While Diagnostic Code 7308 is also appropriate, and deals 
specifically with the after effects of a gastrectomy, 
including symptoms such as epigastric distress, the Board has 
concluded that the veteran's symptoms do not warrant a higher 
rating under that diagnostic code.  As will be discussed in 
more detail immediately below, a higher rating is warranted 
under Diagnostic Code 7348.  

With specific reference to the criteria for a 40 percent 
rating under Diagnostic Code 7308, the Board notes that 
despite contentions of the veteran in his March 1999 VA Form 
9, the recent medical evidence does not show weight loss.  
During the March 2000 VA examination, although the veteran 
was noted as thin, his weight was described as stable, and 
maintained at a fairly steady rate over the previous year.  
The veteran was noted to weigh 152.5 pounds at the time of 
the examination.  His range for the previous year was from 
149 to 154.  In August 1998, the veteran's weight was also 
described as stable.  In January 1997, he weighed 153 pounds.  
The Board places greater weight of probative value on the 
objective evidence, which shows stable weight, than it does 
on the veteran's  subjective impressions.

There is no evidence of diarrhea.  In an August 1998 VA 
examination, the veteran denied diarrhea.  There is no 
evidence of characteristic mild circulatory symptoms after 
meals.  

With respect to the criteria for a 60 percent rating under 
Diagnostic Code 7308, there is no evidence of malnutrition, 
anemia or hypoglycemic symptoms.  In March 2000, the 
veteran's blood counts were stable, complete and within 
normal limits.  The veteran denied hemoptysis or blood in his 
stools.  In August 1998, the veteran denied hematemesis, 
melena, constipation or diarrhea.  In January 1997, the 
veteran was found to not be anemic.  As stated above, there 
is no evidence of weight loss, diarrhea or circulatory 
disturbance after meals.  There is no evidence of sweating 
associated with the veteran's residuals of a subtotal 
gastrectomy.  

Accordingly, continued application of Diagnostic Code 7308 
would not benefit the veteran.  

With respect to other diagnostic codes, the veteran was noted 
in August 1998 to no longer have episodes of ulcers.  
Therefore, a rating under diagnostic codes related to ulcers 
(7304-7306) would be inappropriate.  The veteran does not 
have a current diagnosis of gastritis (7307).  The veteran 
has not been diagnosed with a hiatal hernia (7346).  

Schedular rating

Under Diagnostic Code 7348 [vagotomy with pyloroplasty or 
gastroenterostomy], the following levels of disability are 
included.

40 % demonstrably confirmative post-operative 
complications of stricture or continuing gastric 
retention;

30 % with symptoms and confirmed diagnosis of alkaline 
gastritis, or of confirmed persisting diarrhea;

20 % recurrent ulcer with incomplete vagotomy.

38 C.F.R. § 4.114, Diagnostic Code 7348 (2002).

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 40 
percent rating.  

Diagnostic Code 7348 provides for a 40 percent rating where 
there are demonstrably confirmative post-operative 
complications of stricture or continuing gastric retention.  
The Board notes that in the January 1997 VA examination 
report, the veteran was found to suffer from nausea and 
vomiting after eating.  He also has a "gnawing" type pain 
which can be severe.  The veteran has a history of severe 
gastric and duodenal ulcer disease, and is currently status 
post subtotal gastrectomy with continued dyspepsia and 
vomiting.  In March 2000, the veteran was found to suffer 
continuing and frequent episodes of gas build-up after 
eating, and was diagnosed with chronic reflux.  

The Board is aware that the veteran's symptoms are not 
precisely congruent with the schedular criteria for a 40 
percent rating under Diagnostic Code 7348.  However, it is 
not required that the symptoms match the schedular criteria 
exactly.  See 38 C.F.R. § 4.21 (2002) [it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify 
the disease and the disability therefrom are sufficient; and 
above all, a coordination of rating with impairment of 
function will be expected in all cases].  See also Mauerhan 
v. Principi, 16 Vet. App. 436 (2002)  [the criteria set forth 
in the rating formula do not constitute an exhaustive list of 
symptoms, but rather are examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating].
 
The Board finds that the evidence of record indicates that 
the overall symptomatology associated with the veteran's 
service-connected gastrointestinal disability approximates 
that which calls for the assignment of a 40 percent rating.  
See 38 C.F.R. § 4.7 (2002).  It appears that the veteran has 
chronic, persistent  gastrointestinal problems which have 
been identified by objective clinical examination.  A 40 
percent rating is the maximum rating available under 
Diagnostic Code 7348.

Esteban considerations

In August 1998, the veteran was noted to have a twenty-
centimeter well healed scar in left lower quadrant of his 
abdomen, stated to be from a previous laparotomy and 
gastrectomy.  The Board has considered whether this scar 
could be rated separately.  
See 38 C.F.R. § 4.25 (2002); see also Esteban v. Brown, 6 
Vet. App. 259, 261(1994) [under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately].  

The veteran's scar has been noted to be well healed.  The 
veteran has not complained of any symptoms or functional 
limitation associated with the scar.  Accordingly, separately 
rating the scar would not benefit the veteran, because a 
noncompensable rating would be assigned under any of the 
diagnostic codes related to scars.  See 38 C.F.R. § 4.118. 



Conclusion

For the reasons stated, the Board finds that the evidence 
supports the veteran's claim of entitlement to an increased 
rating for his service-connected residuals of a subtotal 
gastrectomy.  A 40 percent rating is accordingly granted 
under Diagnostic Code
7348.  The benefit sought on appeal is accordingly granted.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a right ankle fracture, 
currently evaluated as 20 percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected residuals of a right ankle fracture.  His 
disability is currently assigned a 20 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2002) [ankle, limited 
motion].  He essentially contends that the right ankle 
fracture residuals are more severe than is contemplated by 
the currently assigned rating.

Analysis

Assignment of diagnostic code 

The Board finds that no other diagnostic code relevant to the 
ankle is applicable in this case.  There is no evidence of 
ankylosis of the right ankle (Diagnostic Code 5270), no 
evidence of malunion of the os calcis or astragalus 
(Diagnostic Code 5273), and the veteran has never had an 
astragalectomy (Diagnostic Code 5274).
Although there is evidence of right ankle arthritis, 
arthritis is in fact rated based on limitation of motion of 
the joint affected, which in this case is Diagnostic Code 
5271.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  



Schedular rating

Under Diagnostic Code 5271 [ankle, limited motion], the 
following levels of disability are included.

20 % marked;

10 % moderate.

38 C.F.R. § 4.71a, Diagnostic Code 5271 (2002).

The Board observes that the words "moderate" and "marked" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2002).  Full range of motion of 
the ankle includes dorsiflexion from 0-20 degrees and plantar 
flexion from 0-45 degrees. 38 C.F.R. § 4.71, Plate II (2002).

In the March 2000 VA examination, the veteran complained of 
chronic ankle pain and stiffness, which was worse in the 
morning.  He denied locking, but stated that he had problems 
with foot drag at times.  He complained of a tingly sensation 
in the posterior calf and some sensation of instability.  

On examination, the examiner noted that the veteran appeared 
in no acute distress.  He ambulated without assistive 
devices.  No foot drag was noted.  No edema was noted in the 
extremities.  Reflexes in the right ankle were 2+.  Range of 
motion of the right ankle was measured on plantar flexion 
from 0 to 20 degrees; on dorsiflexion from 0 to 10 degrees.  
Crepitus was noted, and there was some discomfort with range 
of motion.  There was no redness, warmth or effusion.  No 
joint instability was noted.  There was no tenderness to 
palpation along the tibia or fibula.  X-rays showed old 
posttraumatic changes of healed fractures at the ankle.  
There was some joint space narrowing consistent with 
arthritic changes, as well as osteopenia and a significant 
wasting of soft tissue. 

An August 1998 VA examination showed complaints of 
intermittent right ankle joint pain and weakness.  There was 
stiffness in the ankle in the mornings and occasional 
swelling.  There was no redness, heat, tenderness or edema, 
effusion or instability.  Sensation was intact.  The veteran 
had not had surgery and did not require crutches or braces or 
corrective shoes, but did state that he used a cane 
occasionally.  There was no gait impairment.  Dorsiflexion 
was measured from 0 to 10 degrees.  Plantar flexion was 
measured from 0 to 20 degrees.  X-rays showed old 
posttraumatic changes of healed fractures.  Joint space 
narrowing was consistent with arthritic changes.  Some 
osteopenia of the bones at the ankle was noted; this was 
stated to be possibly related to age or secondary change 
associated with old injury.  

Under Diagnostic Code 5271, a 20 percent rating represents 
the maximum that can be assigned for limitation of ankle 
motion.  

DeLuca considerations 

The Board ordinarily must also address the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 (2002).  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court determined that if a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.  In the instant case, the veteran is 
receiving a 20 percent evaluation for residuals of a right 
ankle fracture, under Diagnostic Code 5271.  This disability 
evaluation is the maximum rating allowable.

Conclusion
 
In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right ankle fracture 
residuals.  The benefit sought on appeal is accordingly 
denied.

ORDER

The criteria for an increased 40 percent rating for residuals 
of a subtotal gastrectomy are met; the veteran's claim is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

The criteria for an increased rating for residuals of a right 
ankle fracture not having been shown, the veteran's claim is 
denied.



____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

